After Final Consideration Pilot 2.0 (AFCP 2.0)
Applicant amended independent claim 1 to include “…wherein a moving route acquired based on the target information and a time profile of the target are superimposed on a map displayed on a display unit of the external device for viewing” in an attempt to overcome the rejection in the previous Office Action. After a thorough search, the examiner has determined that newly found prior art (Daoura et al.) in combination with previously cited prior art (Fadell et al.) teaches the invention of amended claim 1.
Fadell et al. (hereinafter Fadell) teaches monitoring detected visitor identification data from all available sources over time for tracking the path traveled by particular visitors and/or predicting a future path of such visitors (see, ¶0458). Paragraph [0379] further identifies associating time stamps with collected and stored data of the shared environment. However, Fadell does not mention superimposing this collected information (e.g., tracked path and time stamps) on a map to be displayed on a display unit of an external device. The Daoura et al. (hereinafter Daoura) prior art discuses the tracking of radiobeacons ,wherein where timestamps and geostamps can be aggregated, the host notification may include a tracking feature whereby a plurality of recent locations of said lost object are visually displayed in the form of a track over time superimposed on a map (see, ¶0169). Daoura further teaches using a smartphone as a radiobeacon (see, ¶0054). That is to say, Daoura teaches superimposing a plurality of previous locations and time information of a tracked device on a map. Based on these teachings, the examiner posits Fadell, now incorporating the teachings of Daoura, discloses the amended claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425